DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 06/19/2020, has been received, entered, and made of record. Currently, claims 1-8 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “execution control portion” and “permission/nonpermission setting portion” in claim 1; “first discharge destination setting portion” and “second discharge destination setting portion” in claim 2; “supply processing portion” in claim 4; “notification processing portion” in claim 5; and “authentication processing portion” in claim 6.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0029] Specifically, the ROM 5B of the control portion 5 preliminarily stores a print control program for causing the CPU 5A to execute a mode setting process (see the flowchart of FIG. 3) and a print control process (see the flowchart of FIG. 4) that are described below. It is noted that the print control program may be recorded on a non-transitory computer-readable recording medium such as a CD, a DVD, or a flash memory, and may be read from the recording medium and installed in the storage portion 7. 
[0030] As shown in FIG. 1, the control portion 5 includes an authentication processing portion 51, a first discharge destination setting portion 52, a second destination setting portion 53, an execution control portion 54, a permission/nonpermission setting portion 55, a supply processing portion 56, and a notification processing portion 57. Specifically, the control portion 5 executes, by using the CPU 5A, the print control program stored in the ROM 5B. This allows the control portion 5 to function as the authentication processing portion 51, the first discharge destination setting portion 52, the second discharge destination setting portion 53, the execution control portion 54, the permission/nonpermission setting portion 55, the supply processing portion 56, and the notification processing portion 57. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito US 2010/0290088 A1.

With respect to claim 1, Ito discloses an image forming apparatus (fig.2, digital multi-function peripheral 100) comprising: 
    a plurality of discharge portions (fig.2, discharge trays 156-0 to 156-5); 
    an execution control portion (fig.4, controller 130) capable of, in a case where a print process is to be executed in a state where there are one or more sheets in a specific discharge portion (fig.7, designation of keyed tray) that is preliminarily set from among the plurality of discharge portions, holding an execution of the print process, wherein in the print process, an image is formed on a sheet and the sheet with the image is discharged to the specific discharge portion (¶ 0040; ¶ 0076; ¶ 0081; ¶ 0087 and ¶ 0070) (Note: the reference discloses a controller 130 which controls the overall digital multi-function peripheral 100; wherein when the keyed discharge tray, set 
     a permission/nonpermission setting portion (fig.4, controller 130) configured to, in response to a user operation, set whether to permit or not permit holding of the execution of the print process by the execution control portion (¶ 0040; fig.12; ¶ 0087-¶ 0093) (Note: the reference discloses a controller 130 which controls the overall digital multi-function peripheral 100; wherein in response to user selection (operation), the digital multi-function peripheral 100 sets whether to suspend (permit holding of) or not suspend (not permit holding of) the execution of the print process. For example, in Fig.12, when user selects "1. automatically execute print processing when the keyed discharge tray becomes free", the digital multi-function peripheral 100 receives the print job and registers it in a suspended job queue in the HD 139, and when user selects "3. change the discharge destination to an unkeyed tray and execute print processing", the digital multi-function peripheral 100 accepts the print job and changes the discharge setting to an unkeyed tray free from any use limitation. The digital multi-function peripheral 100 executes print processing and discharges sheets to the unkeyed tray). 

With respect to claim 8, the same ground of rejection provided for claim 1 is applicable herein. Ito further discloses an image forming method executed in an image forming apparatus (fig.2, digital multi-function peripheral 100) that includes a plurality of discharge portions (fig.2, discharge trays 156-0 to 156-5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yamada US 2012/0045242 A1.

With respect to claim 2, Ito discloses the image forming apparatus according to claim 1, further comprising: a first discharge destination setting portion (fig.4, controller 130) configured to set one of the plurality of discharge portions that has been specified by an operation of the user, as the specific discharge portion (¶ 0040; fig.7, ¶ 0077 and ¶ 0126) (Note: when user selects one of unkeyed tray and keyed tray, the digital multi-function peripheral 100  sets the selected tray as the specific discharge portion, wherein the controller 130 controls the overall digital multi-function peripheral 100).
     Ito fails to disclose a second discharge destination setting portion configured to, in a case where the print process is to be executed and any of the plurality of discharge portions has not been specified as the specific discharge portion, automatically set one of the plurality of discharge portions as the specific discharge portion. 
      However, in the same field of endeavor of image forming apparatus, Yamada discloses a discharge destination setting portion (fig.3, control unit 30) configured to, in a case where the print process is to be executed and any of the plurality of discharge (¶ 0034-¶ 0035, fig.7 and ¶ 0050-¶ 0054) (Note: the reference discloses CPU 31 controls the entire operation of the printer 100, wherein when an automatic selection is set, the control assigns any discharge tray as the discharge tray to be used when a discharge tray is not specified in the selected print job).
    Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention by the applicant to modify the image forming apparatus of Ito with a discharge destination setting portion configured to, in a case where the print process is to be executed and any of the plurality of discharge portions has not been specified as the specific discharge portion, automatically set one of the plurality of discharge portions as the specific discharge portion as taught by Yamada for the advantages of reducing burden imposed on user by preventing user from manually selecting a discharge tray.

With respect to claim 3, Ito in view of Ohmiya discloses the image forming apparatus according to claim 2, except wherein when one or more of the plurality of discharge portions are unused discharge portions in which there is no sheet, the second discharge destination setting portion sets one of the unused discharge portions as the specific discharge portion, and when none of the plurality of discharge portions is an unused discharge portion, the second discharge destination setting portion selects, as the specific discharge portion, a discharge portion on which a least number of sheets are stacked, or a discharge portion that was used last. 
(¶ 0034-¶ 0035, fig.7 and ¶ 0050-¶ 0054) (Note: the reference discloses CPU 31 controls the entire operation of the printer 100, wherein when an automatic selection is set, the control assigns the discharge tray in which there is no sheet as the discharge tray to be used), and 
      when none of the plurality of discharge portions is an unused discharge portion, the second discharge destination setting portion selects, as the specific discharge portion, a discharge portion on which a least number of sheets are stacked, or a discharge portion that was used last (fig.7 and ¶ 0054) (Note: If there is no discharge tray mounting no sheets (S154: NO), the control selects the discharge tray on which the number of the stacked sheets is the smallest (S181)). 
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention by the applicant to modify the image forming apparatus of Ito with the teachings of Yamada, wherein when one or more of the plurality of discharge portions are unused discharge portions in which there is no sheet, the second discharge destination setting portion sets one of the unused discharge portions as the specific discharge portion, and when none of the plurality of discharge portions is an unused discharge portion, the second discharge destination setting portion selects, as the specific discharge portion, a discharge portion on which a least number of sheets are stacked, or a discharge portion that was used last. The suggestion/motivation for doing see Yamada [0008]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yokobori et al. US 2007/0166088 A1 (hereinafter referred to as Yokobori).

With respect to claim 4, Ito discloses the image forming apparatus according to claim 1, further comprising: a plurality of sheet storage portions (fig.3, cassettes 143 and 144), wherein in the print process, an image is formed on a sheet supplied from a first sheet storage portion that is preliminarily set from among the plurality of sheet storage portions (¶ 0049) (Note: At a timing synchronized with the start of laser beam irradiation, a sheet is supplied from one of cassettes 143 and 144, and a double-sided conveyance path 145. The sheet is conveyed to the photosensitive drum 142, wherein the developer image formed on the photosensitive drum 142 is transferred onto the sheet). 
      Ito fails to disclose the image forming apparatus further comprising: a supply processing portion configured to, in a case where the print process is to be executed in the state where one or more sheets are present in the specific discharge portion, supply a sheet from a second sheet storage portion before the execution of the print process, the second sheet storage portion being one of the plurality of sheet storage portions and being different from the first sheet storage portion. 
(¶ 0109-¶ 0110) (Note: when executing print process, transfer sheet is supplied from any one of supply trays 87a-87e as a sheet for the text on which the text of a printed object is printed, and tab sheets are supplied from supply trays 95a and 95b (second sheet storage) being different from the supply trays 87a-87e).
    Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention by the applicant to modify the image forming apparatus of Ito with a supply processing portion configured to, in a case where the print process is to be executed in the state where one or more sheets are present in the specific discharge portion, supply a sheet from a second sheet storage portion before the execution of the print process, the second sheet storage portion being one of the plurality of sheet storage portions and being different from the first sheet storage portion as taught by Yokobori for the advantages of obtaining an image forming apparatus with a supply section which supplies a special sheet of a special sheet group including special sheet sets, each set of which containing a plurality of different kind of special sheets.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kaneko US 2019/0095152 A1.

With respect to claim 6, Ito discloses the image forming apparatus according to claim 1, further comprising: an authentication processing portion (fig.4, ID authentication unit 160) configured to authenticate a user (¶ 0040 and ¶ 0062) (Note: the controller 130 controls an ID authentication unit 160 which authenticates a user). 
     Ito fails to disclose wherein the permission/nonpermission setting portion sets, for each of users, whether to permit or not permit holding of the execution of the print process by the execution control portion. 
    However, in the same field of endeavor of image forming apparatus, Kaneko discloses wherein the permission/nonpermission setting portion (fig.3, controller 300) sets, for each of users, whether to permit or not permit holding of the execution of the print process by the execution control portion (¶ 0037, ¶ 0049 and fig.10-11) (Note: the reference discloses a controller which controls the entire MFP 12, wherein the CPU 031 sets, for each of users, whether to permit or not permit holding of the execution of the print job).
    Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention by the applicant to modify the image forming apparatus of Ito with the teachings of Kaneko wherein the permission/nonpermission setting portion sets, for each of users, whether to permit or not permit holding of the execution of the print process by the execution control portion for the advantages of providing an image (see Kaneko, [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tsuji et al. US 2015/0298934 A1 (hereinafter referred to as Tsuji).

With respect to claim 7, Ito discloses the image forming apparatus according to claim 1, except wherein each of the plurality of discharge portions includes a carriage on which a discharged sheet is stacked, the carriage configured to convey a bundle of sheets stacked thereon. 
     However, in the same field of endeavor of image forming apparatus, Tsuji discloses wherein each of the plurality of discharge portions (fig.2, storage portions 201 to 203) includes a carriage (fig.2, sheet-moving members 241 to 243) on which a discharged sheet is stacked, the carriage configured to convey a bundle of sheets stacked thereon (figs.3, 8; ¶ 0035 and ¶ 0053-¶ 0054) (Note: the reference discloses wherein each of the plurality of storage portions (201 to 203) includes a sheet-moving member (carriage) configured to convey a bundle of discharged sheets to an opening portion 250).
   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention by the applicant to modify the image forming apparatus of Ito with the teachings of Tsuji wherein each of the plurality of discharge portions includes a carriage on which a discharged sheet is stacked, the carriage configured to convey a bundle of sheets stacked thereon for the advantages of reducing burden imposed on .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 5, Ito discloses the image forming apparatus according to claim 1, wherein the execution control portion holds the execution of the print process until the sheets are collected from the specific discharge portion, or until a predetermined operation is performed (¶ 0088-¶ 0090) (Note: the print request execution is suspended (held) until the keyed discharge tray is free (from sheets)). 
   However, none of the cited prior arts, individually or combined, discloses a notification processing portion configured to, in a case where the execution of the print process is held by the execution control portion, notify that the execution of the print process is held, and that one or more sheets are present in the specific discharge portion.

Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675